DETAILED ACTION
This is a Non-Final Office Action in response to the Amendment filed 06/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5, 14-17 have been amended. Claim 18 has been added. Claims 1-18 are currently pending in the application and have been examined.
 Response to Amendment
The amendment filed 06/24/2022 has been entered.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on pages 12-13 of the remarks that the claims are patent eligible because the claims recite additional element(s) or a combination of elements that apply, rely on, or use the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. Additionally, when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements and the claim merely recites the use of a generic computer to perform generic computer functions of storing, transmitting and data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-18, the independent claims (claims 1, 16 and 17) are directed, in part, to an apparatus and a recording medium for recording a note corresponding to one or more tasks and generate a task map with progressive bars corresponding to the one or more tasks. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-16, 18 are directed to an apparatus with a memory and a processor, which falls under the statutory category of a machine, claim 17 is directed to a non-transitory computer readable medium, which falls under the statutory category of an article of manufacture. These claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations.
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to generating one or more tasks by receiving, from a task instructor who instructs to record notes through the one or more tasks, information regarding a task performer instructed to record the notes for the one or more tasks; generating progressive bars to correspond to the respective one or more tasks, the progressive bars each representing how many days have passed and remain with respect to a note recording due date, by which the task performer needs to record the notes; … generating a task map including the one or more tasks and one or more task cells corresponding to the respective one or more tasks, the one or more task tasks which the user terminal has authority to access, the task map comprises the one or more task cells corresponding to the one or more tasks, respectively, and the progressive bars corresponding to the one or more tasks are displayed in the respective task cells in the task map, and the progressive bars are provided in a different display manner according to how many days have passed or whether a note recording reminder has been sent; displaying of the task map on a plane including a first axis and a second axis; displaying of the one or more tasks on the task map; aligning the one or more tasks on at least one of the first axis according to first alignment references or the second axis according to second alignment references; arranging the progressive bars corresponding to the one or more tasks in the task map, and ...when a task inquiry request signal is input … through a specific region within the task map … to request detailed information regarding the one or more tasks, initiate display of detailed information corresponding to the one or more tasks located at one of the first alignment references and one of the second alignment references at the specific region. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “a task map providing apparatus”; “a memory”; “a processor”; “a user terminal”; “a task inquiry request signal”; “a non-transitory computer readable medium”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 2 and related text and [35-38] to understand that the invention may be implemented in a generic environment that “The processor 210 may control overall operations of the task map providing apparatus 110. The processor 210 may be electrically connected with the memory 220, the user input/output unit 230, and the network input/output unit 240 to control a data flow there between. The processor 210 may be implemented in the form of a Central Processing Unit (CPU) of the task map providing apparatus 110; The memory 220 may be implemented in the form of a non-volatile memory such as a Solid Sate Disk (SSD) or a Hard Disk Drive (HDD). The memory 220 may include an auxiliary memory used to store overall data necessary for the task map providing apparatus 110 and may include a main memory implemented in the form of a volatile memory, such as a Random Access Memory (RAM). As such, the memory 220 may be implemented in the form of a volatile memory and a non-volatile memory. If the memory 220 is implemented in the form of a non-volatile memory, the memory 220 may be connected via a hyperlink. The user input/output unit 230 may include an environment for receiving or input 
various user signals and an environment for outputting a specific signal or information. For example, the user input/output unit 230 may include an input device including an adapter, such as a mouse, a trackball, a touch pad, a graphic tablet, a scanner, a touch screen, a keyboard, and a pointing device, and may include an output device including an adapter, such as a monitor and a touch screen. In some implementations, the user input/output unit 230 may correspond to a computing device being accessed through a remote access, and, in this case, the task map providing apparatus 110 may serve as a server. The network input/output unit 240 may include an environment for connecting the user terminal 120 via a network. For example, the network input/output unit 240 may include an adapter for Local Area Network *LAN.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-15, 18 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Allowable Subject Matter
Claims 1-18 are allowable over prior art but have other pending rejections as indicated above. 
The claims would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office Action.
Conclusion
The following prior art is considered pertinent to Applicant’s disclosure:
US20040017400 (Ly et al.) discloses a method for project planning.
US20160012368 (O’Connell et al.) discloses systems and methods for displaying a task board with a plurality of categories that include task timelines and urgency.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683